Citation Nr: 0518166	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Fort Harrison, 
Montana, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The record reflects that the claim was 
remanded in October 2000 for the purpose of obtaining 
additional evidence; the claim has since been returned to the 
Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran is seeking entitlement to a disability evaluation 
in excess of 50 percent for PTSD and a TDIU, and he maintains 
that medical records at the Indian Health Service Hospital, 
located in Poplar, Montana, supports his claim for these two 
benefits.  The record indicates that the RO has attempted to 
obtain these records, the latest attempt occurring in October 
2004.  However, that attempt was addressed to the Eye Clinic, 
Chief of Optometry, and was not addressed to the main records 
unit of the facility.  Moreover, the veteran and his 
representative were not informed, by letter, that records had 
not been received and that it was the responsibility of the 
veteran to obtain and submit those records, if he so desired.  
These records are clearly pertinent to the veteran's claim 
and therefore a remand is warranted so that they may be 
obtained or have their non-availability otherwise explained.  
See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990) (VA has a 
statutory duty to assist the claimant by securing any 
relevant VA, military or other governmental records, and 
private medical, hospital, employment or other civilian 
records.)

Additionally, during the course of this appeal, the veteran 
has indicated that he has been represented by Richard A. 
LaPointe, Esquire, and Disabled American Veterans.  The 
record indicates that Mr. LaPointe's power of attorney ended 
in 2000, and the power of attorney granted to the Disabled 
American Veterans was revoked in August 2004.  Another VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, was accomplished in August 2004.  
This VA Form 21-22 appointed The American Legion as the 
veteran's representative.  However, in section 14, Limitation 
of Consent, the veteran limited the representation of The 
American Legion to the veteran's claim involving multiple 
sclerosis.  Despite this limitation, The American Legion has 
submitted documents in support of the claim that is now 
before the Board.  The Board believes that the veteran should 
be contacted and asked to clarify whether it is his desire 
that The American Legion represent him with respect to the 
claim before the Board.  Hence, the claim is also remanded 
for this purpose.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO should once again contact the 
Indian Health Service of Poplar, Montana, 
and request copies of the veteran's 
medical records, including any records 
that may be located on the IHS Electronic 
Health Record (EHR) system.  It is noted 
that the Indian Health Service is also 
known as the Fort Peck Service Unit, with 
an address of PO Box 67, Poplar, Montana 
59255.  All records obtained should be 
added to the claims folder.  If the RO 
does not receive a response from the 
Indian Health Service of Poplar, Montana, 
the RO should then contact the Billings 
Area Indian Health Service, 2900 4th 
Avenue North, Billings, Montana 59101, 
and request copies of any health records 
of the veteran it may have, including 
those that may be located on the IHS 
Electronic Health Record (EHR) system.  
If requests for any records are not 
successful, the RO must inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should contact the veteran and 
discover whether he wants The American 
Legion to represent his interests with 
respect to this claim.  Any response 
received from the veteran should be 
included in the claims folder for future 
reference.  If the veteran indicates that 
he only wants The American Legion to 
represent him with respect to his 
multiple sclerosis claim, the veteran 
should be asked whether he desires that 
another service organization represent 
him on the issues now before the Board.  
If this is the case, the veteran should 
be provided a VA Form 21-22, and upon 
completion and return of the form, the 
record should be so annotated with the 
additional designation.  It is noted that 
The American Legion should be informed of 
the veteran's action.  If a separate 
service organization is designated, that 
organization should be provided with the 
veteran's claim so that it may review and 
provide argument with respect to the 
issues now before the VA.  All 
information received should be included 
in the claims folder.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remains denied, the appellant and, 
if appropriate, his accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claims for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  If appropriate, the accredited service 
representative should be given sufficient time to review the 
claims folder so that an appropriate and thoughtful response 
can be provided by the representative on behalf of the 
veteran.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


